UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-1067



ROBERT MYERS,

                                              Plaintiff - Appellant,

          versus


SHEILA F. WINDNALL, Secretary of the Air Force,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1195-A)


Submitted:   July 22, 1998                 Decided:   August 5, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Myers, Appellant Pro Se. Richard Dennis Hipple, AIR FORCE
LEGAL SERVICES AGENCY, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order dismissing Ap-

pellant’s claim of retaliation under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. § 2000e (West 1994). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Myers v. Windnall, No. CA-96-1195-A (E.D. Va. Nov.

10 & 13, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2